DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Claims 1-9 are pending in the application.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Patent Application Publication No. 2009/0024751) hereinafter Taniguchi in view of Nishida et al. (US Patent Application Publication No. 2013/0003106) hereinafter Nishida.
Regarding claims 1 and 9, Taniguchi discloses a relay server (Fig. 1, intermediary server 10) and corresponding method comprising: circuitry (Fig. 1, CPU 11) configured to: 
receive an authentication request including authentication parameters from a device (Fig. 1, MFP 50) (para 0043, the first MFP 50 transmits the created authentication request data to the intermediary server 10); 
determine whether the authentication parameters included in the authentication request are sufficient for an authentication process performed at an authentication server (para 0044, The intermediary server 10 performs processing in accordance with the content of the macro file. Specifically, since the authentication ID is not NULL in the example described herein, the intermediary server 10 creates authentication request data (including the authentication ID) that conforms to a data format that can be processed by the first user authentication server 20, and para 0049, The intermediary server 10 performs processing in accordance with the content of the macro file. Specifically, the intermediary server 10 creates authentication request data (including the model number and the IP address) that conforms to a data format that can be processed by the device authentication server 70); and 
relay the authentication request to the authentication server (Fig. 11, authentication server 20/30/70) (para 0044,  the intermediary server 10 transmits the created authentication request data to the first user authentication server 20  and para 0049, the intermediary server 10 transmits the created authentication request data to the device authentication server 70); but does not explicitly, however, Nishida discloses assigning one or more missing authentication parameters (access token) to the authentication request (para 0144, HTTPS POST request) when the authentication parameters included in the authentication request are determined to be insufficient (Fig. 21, step s1403, confirm absence of access token, step s1408, acquire access token, and para 0293 and 0294). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Taniguchi to include missing authentication parameter as taught Nishida in order to update the expiration date/time of authentication information required for printing by a printer (Nishida, para 0002).

Regarding claim 8, Taniguchi discloses an authentication system (Fig. 1, system 100) comprising: 
a device (Fig. 1 MFP 50); and 
one or more servers (Fig. 1, intermediary server 10); 
the device including circuitry (Fig. 1, controller 58) configured to; 
transmit an authentication request including authentication parameters (para 0043, the first MFP 50 transmits the created authentication request data to the intermediary server 10); and 
the one or more servers including circuitry (Fig. 1, CPU 11) configured to: 
receive the authentication request transmitted from the device (para 0043, the first MFP 50 transmits the created authentication request data to the intermediary server 10); 
determine whether the authentication parameters required for an authentication process performed at an authentication server are included in the authentication parameters included in the authentication request (para 0044, The intermediary server 10 performs processing in accordance with the content of the macro file. Specifically, since the authentication ID is not NULL in the example described herein, the intermediary server 10 creates authentication request data (including the authentication ID) that conforms to a data format that can be processed by the first user authentication server 20, and para 0049, The intermediary server 10 performs processing in accordance with the content of the macro file. Specifically, the intermediary server 10 creates authentication request data (including the model number and the IP address) that conforms to a data format that can be processed by the device authentication server 70); but does not explicitly, however, Nishida discloses when the authentication parameters included in the authentication request is determined to be insufficient, assign one or more missing authentication parameters (access token) to the authentication request (para 0144, HTTPS POST request); and perform the authentication process based on the authentication request that includes the one or more missing authentication parameters assigned (Fig. 21, step s1403, confirm absence of access token, step s1408, acquire access token, and para 0293-0296). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Taniguchi to include missing authentication parameter as taught Nishida in order to update the expiration date/time of authentication information required for printing by a printer (Nishida, para 0002).

Regarding Claim 2, the combination of Taniguchi and Nishida discloses the relay server of claim 1, wherein the circuitry is further configured to sort the authentication request according to the authentication parameters included in the authentication request (Fig. 4), the authentication server being an authentication destination (Taniguchi Fig. 11, server 20/30/70).

Regarding Claim 5, the combination of Taniguchi and  Nishida discloses the relay server of claim 1, wherein the circuitry is further configured to: determine whether an authentication method of the authentication request from the device is to be converted to the authentication method of the authentication server that is the authentication destination (Taniguchi para 0038); and when the authentication method is determined to be converted, convert the authentication method of the authentication request into the authentication method of the authentication server that is the authentication destination (Taniguchi para 0049).

Regarding Claim 6, the combination of Taniguchi and  Nishida discloses the relay server of claim 1, wherein the device is a multifunction peripheral (Taniguchi Fig. 1, MFP 50).

Regarding Claim 7, the combination of Taniguchi and  Nishida discloses the relay server of claim 1, Taniguchi further comprising: a memory (Taniguchi Fig. 2, storage unit 10h) that stores the authentication parameters to be assigned to the authentication request (Taniguchi para 0038-0039),  but does not explicitly disclose, however, Nishida discloses when the authentication parameters included in the authentication request is determined to be insufficient, the circuitry is configured to: acquire the one or more missing authentication parameters from the memory (para 0290 and 0300); and assign the one or more missing authentication parameters to the authentication request (Fig. 21, step s1403, confirm absence of access token, step s1408, acquire access token, and para 0293-0296). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Taniguchi to include missing authentication parameter as taught Nishida in order to update the expiration date/time of authentication information required for printing by a printer (Nishida, para 0002).
	Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435